Citation Nr: 0120872	
Decision Date: 08/15/01    Archive Date: 08/16/01

DOCKET NO.  97-24 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for arthritis of the 
hands and feet.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from July 1952 to May 1955, 
and he served in support of Desert Shield/Storm from January 
1991 to February 1991.  

This matter initially came before the Board of Veteran's 
Appeals (Board) from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  The 
case was subsequently transferred to the Seattle, Washington, 
RO.  A February 1999 Board decision denied the claims of 
service connection for bilateral hearing loss and for 
arthritis of the hands and feet as not well grounded but that 
decision was vacated and the case remanded back to the Board 
by a December 8, 2000 Order of the United States Court of 
Appeals for Veterans Claims (hereinafter the Court), for 
readjudication pursuant to Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  In the 
course of this appeal, the veteran relocated to New Mexico, 
and the file will be transferred to the Albuquerque, New 
Mexico VARO.

REMAND

After the case was remanded to the Board, the veteran 
requested an extension of time within which to submit 
additional evidence.  An April 6, 2001 Report of Contact 
reflects that the veteran had nothing further to submit but 
that he did desire a hearing before a traveling member of the 
Board sitting at the Albuquerque, New Mexico, RO.  

Accordingly, to provide the veteran with the full scope to 
due process protection, the case must be remanded to the RO 
for this purpose.  

The RO should schedule the veteran for a 
hearing before a traveling member of the 
Board sitting at Albuquerque, New Mexico, RO 
in accordance with 38 C.F.R. §§ 19.75 and 
20.704(a) (2000) (as amended effective March 
17, 2000 changing the scheduling of travel 
board hearing from the order in which the 
requests were received to the place of each 
case on the Board's docket).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


